UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CLYDE M. COMPTON,
Petitioner,

v.

UNION CARBIDE CORPORATION;
                                                               No. 96-1944
DIRECTOR, OFFICE OF WORKERS'
COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR,
Respondents.

On Petition for Review of an Order
of the Benefits Review Board.
(96-110-BLA)

Submitted: March 18, 1997

Decided: April 22, 1997

Before MURNAGHAN and WILKINS, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Roger D. Forman, FORMAN & CRANE, L.C., Charleston, West Vir-
ginia, for Petitioner. Mary Rich Maloy, JACKSON & KELLY,
Charleston, West Virginia, for Respondents.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Clyde Compton petitions for review of a decision of the Benefits
Review Board (Board) affirming the administrative law judge's (ALJ)
decision to deny his application for black lung benefits under the
Black Lung Benefits Act, 30 U.S.C. §§ 901-45 (1994). The responsi-
ble operator in this case, Union Carbide Corporation (employer), con-
ceded at the administrative level that Compton suffers from
pneumoconiosis arising out of coal mine employment, and has a
totally disabling respiratory impairment. The ALJ denied benefits,
however, based on his determination that Compton failed to prove
that his coal dust exposure caused or contributed to his disabling res-
piratory or pulmonary impairment.

We must affirm the decision of the Board if the Board properly
decided that substantial evidence supports the ALJ's findings. See
Doss v. Director, Office of Workers' Compensation Programs, 53
F.3d 654, 658 (4th Cir. 1995). In this case, the ALJ's decision boiled
down to his decision to credit the opinions of Drs. Crisalli and
Kleinerman, finding no link between the miner's disability and his
coal mine employment, over the conflicting opinion of Dr. Rasmus-
sen. Compton's primary contention on appeal is that the ALJ erred by
crediting the opinions of Drs. Crisalli and Kleinerman because those
opinions were premised on the view, discredited in our decision in
Warth v. Southern Ohio Coal Co., 60 F.3d 173 (4th Cir. 1995), that
coal dust exposure cannot cause or contribute to an obstructive disor-
der.

The ALJ specifically considered this issue and found that both Dr.
Crisalli and Dr. Kleinerman recognized that coal dust exposure can
cause obstruction, but could not have caused or aggravated Comp-
ton's particular obstructive impairment. We have reviewed Dr. Crisal-
li's hearing testimony and simply do not agree with Compton that Dr.

                    2
Crisalli indicates a belief that coal dust exposure can never cause
obstruction. Rather, Dr. Crisalli explicitly testified that coal dust can
cause obstruction. While Compton identifies testimony provided by
Dr. Kleinerman which could support the conclusion that he holds
views which are contrary to the Act, Dr. Kleinerman also testified
later that coal dust exposure can cause obstruction. He also explicitly
denied that his opinion was dependent on the belief that coal workers'
pneumoconiosis cannot cause obstructive impairment.

Substantial evidence supports the ALJ's finding that the opinions
of Drs. Crisalli and Kleinerman rested on other grounds. The primary
cause of the miner's impairment in this case was a pneumonectomy
he underwent due to lung cancer. But all the physicians agreed that
he suffered at least a mild obstructive impairment even before the sur-
gery. The physicians disagreed over whether that impairment was due
solely to smoking or to a combination of smoking and coal mine
employment. Biopsy evidence produced from Compton's removed
right lung revealed the presence of simple pneumoconiosis.

Drs. Crisalli and Kleinerman both examined the tissue slides, as
well as the remaining evidence of record, including pulmonary func-
tion studies, blood gas studies, X-rays, and chronicles of the miner's
work, smoking, and medical histories. They found that the pathology
evidence revealed the presence of very limited nodules reflecting a
degree of pneumoconiosis which was too mild to have caused any
impairment. Various pieces of evidence, in combination, pointed to
centrilobular emphysema as the basis of the miner's obstructive
impairment, and in the view of Drs. Crisalli and Kleinerman, coal
dust exposure does not cause this form of emphysema. Dr. Rasmussen
cited to medical studies and literature supporting his view that coal
dust exposure can cause centrilobular emphysema, but the ALJ was
persuaded by the rebuttal explanations of Drs. Crisalli and Kleiner-
man that Dr. Rasmussen misinterpreted or misstated the results of
some of the studies, and that some of the other studies were simply
flawed due to deficiencies in the data relied on by the researchers of
their failure to control for relevant variables such as smoking.
Because the ALJ provided rational reasons for his resolution of the
conflict between the physicians of record, we find that his weighing
of the evidence is supported by substantial evidence.

                     3
We reject Compton's assertion that the opinions offered by Drs.
Crisalli and Kleinerman are not credible because they were compen-
sated for their participation in this action. A medical opinion offered
in support of litigation is not inherently biased because the physician
receives a fee. See Richardson v. Perales, 402 U.S. 389, 403 (1971).
We also reject Compton's contention that the ALJ erroneously admit-
ted cumulative and redundant evidence into the record in this case.
The ALJ was obligated to admit the evidence to which Compton
objects in order to permit the employer to respond to Compton's own
untimely submission of evidence. See 20 C.F.R. § 725.456(b)(3)
(1996). Moreover, even had the ALJ erred by admitting the evidence,
such error would be harmless since he did not rely on this evidence,
but on the reports of Drs. Crisalli and Kleinerman, in reaching his
decision.

Accordingly, we affirm the decision of the Board. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    4